              Case 3:18-cv-00043-MMC Document 69-2 Filed 02/08/19 Page 1 of 1

                           STANDING ORDERS FOR CIVIL CASES
                     ASSIGNED TO THE HONORABLE MAXINE M. CHESNEY


1.   The parties shall consult and comply with all provisions of the Local Rules relating to continuances,
     motions, briefs, and all other matters, unless superseded by these Standing Orders.

2.   Electronic Case Filing - Lodging Hard Copies for Chambers

     In all cases that have been assigned to the Electronic Case Filing Program, the parties are required to
     provide for use in chambers one paper copy of each document that is filed electronically. The paper copy
     of each such document shall be submitted at the time and in the manner provided in Civil Local
     Rule 5-1(e)(7) and in single-sided format. Any attached exhibits shall be separated by tabbed dividers.

3.   Scheduling Days:

     a.     Criminal Law and Motion Calendar is conducted on Wednesdays at 2:15 p.m.
     b.     Civil Law and Motion Calendar is conducted on Fridays at 9:00 a.m.
     c.     Case Management Conferences are conducted on Fridays at 10:30 a.m.,
            with order of call determined by the Court.
     d.     Pretrial conferences are generally conducted on Tuesday afternoons at 3:00 p.m.
     e.     Counsel need not reserve a hearing date for motions, but noticed dates
            may be reset as the Court's calendar requires.

4.   Proposed Orders Required: Each party filing or opposing a motion shall also serve and file a proposed
     order which sets forth the relief or action sought and a short statement of the rationale of decision,
     including citation of authority, that the party requests the Court to adopt.

5.   Discovery: Discovery motions will be referred to a Magistrate Judge.

6.   Summary Judgment: Unless specific leave has been requested and granted, the Court will address only
     one motion for summary judgment/adjudication per party or side. Examples of issues the Court may
     deem appropriate for determination by separate motion, particularly if raised early in the case, include
     such affirmative defenses as the statute of limitations and failure to exhaust administrative remedies.

7.   Procedural Matters: Parties seeking to continue hearings, request special status conferences, modify
     briefing schedules, or make other procedural changes shall submit a signed stipulation and proposed
     order, or, if stipulation is not possible, a motion or administrative request in accordance with Civil Local
     Rule 6-3 or 7-11, as appropriate. Irrespective of whether the parties are in agreement, no changes in the
     Court’s schedule or procedures shall be made except by signed order of the Court and only upon a
     showing of good cause.

8.   Service of Standing Orders: Plaintiff is directed to serve copies of these standing orders upon all parties
     to this action and upon those subsequently joined, and to file a certificate reflecting such service.


     IT IS SO ORDERED.
                                                           ______________________________
                                                           Maxine M. Chesney
     Dated: November 5, 2015                               United States District Judge
